Citation Nr: 0508401	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-23 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
residuals of acne.

2.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from September 1968 
to September 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  The RO issued a 
decision in July 2001 increasing from noncompensable (0 
percent) to 10 percent the evaluation assigned for residuals 
of acne, effective December 21, 1999.  As well, the RO 
granted service connection for diabetes mellitus resulting 
from the veteran's herbicide (Agent Orange) exposure.  A 20 
percent evaluation was assigned, effective July 9, 2001.  
Thereafter, the RO, in a May 2002 decision, granted an 
earlier effective date of April 18, 2000 for the award of 
service connection and assignment of the 20 percent 
evaluation for diabetes mellitus.  The veteran appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

In a February 2003 decision, the RO granted service 
connection for peripheral neuropathy of the lower extremities 
(both right and left) and assigned a rating for each leg, 
separate and distinct from the rating assigned for the 
diabetes mellitus.  The veteran did not submit a notice of 
disagreement (NOD) with the RO's disposition of the claims 
relating to diabetic peripheral neuropathy, and so the 
propriety of the evaluations assigned for this additional 
disability is not before the Board on appeal.  38 C.F.R. 
§ 20.201.  See, too, Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (increased rating issues are separate from 
service connection issues).  The RO's February 2003 decision 
also denied dental benefits.  

In correspondence received during July 2001, the veteran 
asserted, among other things, that he has peripheral vascular 
disease stemming from diabetes mellitus.  In various items of 
correspondence received during August 2001, he asserted that 
he had developed, among other conditions, blurred vision, 
intestinal distress, and sexual dysfunction.  He also claimed 
that he experienced urinary urgency and frequency, and 
pointed out that his mother had died of renal failure.  He 
also attributed these conditions to his diabetes.  As well, 
he asserted that his service-connected hearing loss had 
become worse.  The RO, by letter dated in August 2001, 
advised him of his rights in the claims process with respect 
to dental benefits and vision loss.  Another letter from the 
RO, more recently issued in April 2002, advised him of his 
rights in the claims process with respect to his hearing 
loss.  Neither letter mentioned a claim for a 
gastrointestinal disorder, sexual dysfunction, peripheral 
vascular disease or diabetic nephropathy.  Also, as to a 
claim for an increased rating for the service-connected 
hearing loss, a memorandum in the claims file shows that a VA 
medical service cancelled a scheduled examination after the 
veteran failed to report for it.

On the current record, the Board cannot discern with 
certainty whether the veteran continues to seek service 
connection for visual loss, a gastrointestinal disorder, 
sexual dysfunction, peripheral vascular disease or 
nephropathy, as secondary to his diabetes mellitus, or 
whether he continues to seek a higher rating for his service-
connected hearing loss.  Accordingly, these matters are 
referred to the RO for any action deemed appropriate.

And as for the claims currently on appeal, pertaining to the 
ratings for the acne and diabetes mellitus, they are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part concerning these claims.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  It is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), and the 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).



The VCAA eliminated the requirement of submitting a well-
grounded claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires that VA notify the 
claimant and his representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and his representative of which portion, if any, of the 
evidence is to be provided by him and which part, if any, VA 
will attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In August 2001, the appellant was notified by letter of 
certain information concerning the development of medical 
evidence for a claim of service connection for diabetic 
peripheral neuropathy.  And as mentioned in the introduction 
portion of this remand, the propriety of the initial ratings 
assigned for the diabetic peripheral neuropathy, once service 
connected, is not an issue currently before the Board 
on appeal.  38 C.F.R. § 20.200 (2004).  However, the 
propriety of the initial rating assigned for the diabetes 
mellitus, the precipitating condition, is one of the two 
issues developed and certified for appellate consideration by 
the Board.  The RO has not, however, provided the veteran a 
VCAA letter advising him of his rights and responsibilities 
concerning this claim.  And this must be done before deciding 
his appeal.

Additionally, the veteran maintains that higher ratings 
should be assigned for the residuals of his acne - including 
the scarring, and for his diabetes mellitus.  He asserts that 
chloracne has produced extensive scarring on his back, 
shoulders, and chest, causing marked disfigurement.  He also 
asserts his mobility is restricted because of his diabetes 
mellitus and that elevated blood sugar levels require a very 
restricted diet.  



Further, the Board observes that the veteran was last 
afforded a VA examination of his service-connected acne and 
associated scarring in April 2001, several years ago, and he 
asserts increased symptomatology during the years since.  His 
assertion is supported by a statement from his private 
physician, received in August 2003, indicating the veteran 
has severe scarring involving more than 40 percent of his 
chest and shoulders.  So he should be reexamined, 
particularly since his April 2001 VA examination was 
performed before the new rating criteria for evaluating 
skin disorders came into effect in August 2002.  As well, he 
has not been afforded an examination specifically for the 
purpose of rating his diabetes mellitus, and this also must 
be done in order to provide an up-to-date disability picture.  
See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  See, too, 38 U.S.C.A. 
§ 5103A(d) (West 2003); Dudnick v. Brown, 10 Vet. App. 79 
(1997).

Other memoranda in the claims file indicate the veteran 
failed to report for several rating examinations, despite 
attempts by the RO to accommodate his alleged constraints 
upon his availability for such examinations.  His willingness 
to appear for an examination is crucial to VA's obtaining up-
to-date medical evidence about the nature and extent of the 
disabilities that are the subjects of this appeal, and his 
failure to report for scheduled examinations may have an 
adverse impact on the outcome of his appeal.  See 38 C.F.R. 
§ 3.655 (2004).  So he is encouraged to cooperate in VA's 
efforts to have him examined.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Send the veteran a VCAA letter 
concerning his claim for a higher rating 
for his diabetes mellitus in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Compliance requires 
that he receive notice of any 
information, and any medical or lay 
evidence, not previously provided to VA 
that is necessary to substantiate this 
claim.  A general form letter, 
not specifically addressing this claim at 
issue, is unacceptable.  Also indicate 
which portion of the supporting 
information and evidence, if any, is to 
be provided by him, and which portion, if 
any, VA will attempt to obtain on his 
behalf.  Also ask that he submit any 
relevant evidence in his possession.  The 
VCAA letter also should include citation 
to the pertinent provisions of 
38 U.S.C.A. § 3.655 regarding a 
claimant's failure to report for VA 
examinations when, as here, he is 
requesting a higher rating for an already 
service-connected disability.

2.  Thereafter, schedule the veteran for 
VA examinations to obtain medical 
opinions concerning the current severity 
of his acne and diabetes mellitus.  
Each examination should include a review 
of his pertinent medical history and 
current complaints, as well as a 
comprehensive clinical evaluation.  

With respect to acne scarring, the 
examiner should state specifically 
whether more than 40 percent of the 
entire body or more than 40 percent of 
exposed areas are affected.  As well, the 
examiner should state specifically 
whether nervous manifestations are 
associated with chloracne.  

With respect to diabetes mellitus, the 
examiner should state specifically 
whether the veteran requires insulin, 
restricted diet, and regulation of 
activities.  



3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




